Case 2:21-cv-03056-DSF-PD Document 73 Filed 06/29/21 Page 1 of 12 Page ID #:1187



    1 Alejandro S. Angulo (State Bar No. 217823)
      aangulo@rutan.com
    2 Bradley A. Chapin (State Bar No. 232885)
      bchapin@rutan.com
    3 Kathryn D.Z. Domin (State Bar No. 274771)
      kdomin@rutan.com
    4 RUTAN & TUCKER, LLP
      18575 Jamboree Road, 9th Floor
    5 Irvine, CA 92612
      Telephone: 714-641-5100
    6 Facsimile: 714-546-9035
    7 Alexander Chen (State Bar No 245798)
      William R. Walz (State Bar No 136995)
    8 Katja M. Grosch (State Bar No 266935)
      Theodore S. Lee (State Bar No 281475)
    9 INHOUSE CO. LAW FIRM
      7700 Irvine Center Drive, Suite 800
   10 Irvine, CA 92618
      Telephone: 949-250-1555
   11 Facsimile: 714-882-7770
   12 Attorneys for Defendants and Counter-Claimants,
      Andy Chou (aka Lizhi Zhou); Yiwu Cute Jewelry
   13 Co., Ltd.; Yiwu Xite Jewelry Co., LTD.; CJ
      Fulfillment Corp.; CJ Trade Corp.; and Yiwu
   14 Promotional Trade Co., LTD (aka Yiwu Promotion
      Trade Co., LTD.),
   15                       UNITED STATES DISTRICT COURT
   16                 CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   17
   18 JUUL LABS, INC., a Delaware                           Case No.: 2:21-cv-03056-DSF-PD
      corporation,
   19                                                       DEFENDANTS’ MEMORANDUM OF
                   Plaintiff,                               POINTS AND AUTHORITIES
   20                                                       OPPOSING PLAINTIFF’S EX PARTE
            vs.                                             APPLICATION TO INCREASE
   21                                                       ASSET FREEZE LIMIT PURSUANT
      ANDY CHOU (aka LIZHI ZHOU), an                        TO THE COURT’S ORDER
   22 individual; YIWU CUTE JEWELRY                         GRANTING PLAINTIFF’S
      CO., LTD., a Chinese limited company;                 APPLICATION FOR A
   23 YIWU XITE JEWELRY CO., LTD., a                        PRELIMINARY INJUNCTION
      Chinese limited company; CJ
   24 FULFILLMENT CORP., a California
      corporation; CJ TRADE CORP., an
   25 Arizona corporation; and YIWU
      PROMOTIONAL TRADE CO., LTD.                           Honorable Dale S. Fischer
   26 (aka YIWU PROMOTION TRADE CO.,
      LTD.), a Chinese limited company,
   27
                   Defendants.
   28
                                                          -1-
        2686/036849-0001       DEFENDANTS’ MPA OPPOSING PLAINTIFF’S EX PARTE APPLICATION
        16654518.2 a06/29/21    TO INCREASE ASSET FREEZE LIMIT PURSUANT TO THE COURT’S
                                       ORDER GRANTING PRELIMINARY INJUNCTION
Case 2:21-cv-03056-DSF-PD Document 73 Filed 06/29/21 Page 2 of 12 Page ID #:1188



    1 ANDY CHOU (aka LIZHI ZHOU), an
      individual, YIWU CUTE JEWELRY
    2 CO., LTD., a Chinese limited company;
      CJ FULFILLMENT CORP., a California
    3 corporation; and CJ TRADE CORP., an
      Arizona corporation,
    4
                   Counter-Claimants,
    5       vs.
    6 HU QIAN, an individual,
    7                          Counter-Defendant.
    8
    9 I.          INTRODUCTION
   10             Andy Chou (aka Lizhi Zhou); Yiwu Cute Jewelry Co., Ltd.; Yiwu Xite
   11 Jewelry Co., Ltd.; CJ Fulfillment Corp; CJ Trade Corp. and Yiwu Promotional
   12 Trade Co., Ltd. (aka Yiwu Promotion Trade Co., Ltd.) (collectively, “Defendants”),
   13 hereby oppose Plaintiff JUUL Labs, Inc. (“JLI”) ex parte application to increase the
   14 asset freeze limit set by this Court’s June 9, 2021, order (“Order”) granting JLI’s
   15 application for a preliminary injunction (“Application”). The Application should be
   16 denied for three straightforward reasons:
   17             (1)          There is no temporal urgency that warrants ex parte relief;1
   18             (2)          The Application presents no further evidence beyond what was
   19                          submitted with the Preliminary Injunction that Defendants willfully
   20                          counterfeited “Juul” products and therefore, an increase to the asset
   21                          freeze limit (which is already at the statutory maximum unless a finding
   22                          of willfulness is found) is unwarranted; and
   23             (3)          JLI overstates Defendants’ actions, which do not amount to
   24                          “dissipating assets” and instead include only (a) unintentionally
   25   1
          In fact, this Opposition makes clear that JLI’s Application should have been
   26 brought as a noticed motion where they were forced to meet and confer pursuant to
      Local Rule 7-3. Many of the issues should have been discussed and potentially
   27 resolved. Instead, JLI’s counsel rushed into Court after demanding Defendants’
      counsel meet and confer about this Application within 19 hours (the e-mail, sent
   28 after 5 p.m. on June 24, 2021 demanding a time to discuss within less than 24
      hours). Declaration of Alejandro S. Angulo (“Angulo Decl.”), ¶ 8, Ex. 14.
                                                            -2-
        2686/036849-0001       DEFENDANTS’ MPA OPPOSING PLAINTIFF’S EX PARTE APPLICATION
        16654518.2 a06/29/21    TO INCREASE ASSET FREEZE LIMIT PURSUANT TO THE COURT’S
                                       ORDER GRANTING PRELIMINARY INJUNCTION
Case 2:21-cv-03056-DSF-PD Document 73 Filed 06/29/21 Page 3 of 12 Page ID #:1189



    1                          omitting accounts with less than $700 in assets in Defendants’
    2                          supplemental accounting (“Supplemental Accounting”) and
    3                          (b) continuing to conduct business from frozen accounts and increasing
    4                          the amount of funds therein.
    5 Indeed, JLI’s Application is devoid of any legal basis to increase the asset freeze.
    6 Johnson v. Couturier, 572 F.3d 1067, 1085 (9th Cir. 2009) (reasoning asset freeze is
    7 warranted where defendant is dissipating assets).
    8             The Application should be denied.
    9 II.         TIMELINE OF RELEVANT EVENTS
   10             On June 9, 2021, the Court issued its Order setting the asset freeze limit at
   11 $2.8 million. Dkt. No. 65. The Order stated, in pertinent part:
   12             Immediately on receipt of this Order, all assets and funds held by, for,
   13             or on account of any of the Restrained Parties, or in an account owned
   14             or controlled by any of the Restrained Parties or in an account as to
   15             which any of the Restrained Parties has signature authority, shall
   16             continue to be frozen and restrained, and a full accounting of the
   17             restrained assets not previously provided to JLI shall be provided to
   18             counsel for JLI within three business days of receipt of this Order.
   19 Id. at p. 29.
   20             On June 14, 2021, in compliance with the Order, Defendants provided a
   21 supplemental list of its assets (“Supplemental Accounting”) to JLI. Declaration of
   22 Gabriella A. Wilkins (“Wilkins Decl.”), Ex. B.
   23             On June 18, 2021, Defendants notified JLI that it had frozen over $2.8 million
   24 in violation of the Court’s Order. Angulo Decl., ¶ 3, Ex. 10. On June 21, 2021, JLI
   25 denied that over $2.8 million was frozen. Id., ¶ 4, Ex. 11. On June 22, 2021,
   26 Defendants provided JLI with a list of frozen accounts and balances thereof, which
   27 totaled approximately $4,055,484.70. Id., ¶ 6, Ex. 12. This list reflected
   28 approximately $1,454,092.21 in balance increases since Defendants provided its
                                                              -3-
        2686/036849-0001       DEFENDANTS’ MPA OPPOSING PLAINTIFF’S EX PARTE APPLICATION
        16654518.2 a06/29/21    TO INCREASE ASSET FREEZE LIMIT PURSUANT TO THE COURT’S
                                       ORDER GRANTING PRELIMINARY INJUNCTION
Case 2:21-cv-03056-DSF-PD Document 73 Filed 06/29/21 Page 4 of 12 Page ID #:1190



    1 supplemental accounting on June 14, 2021. Id.
    2             On June 21, 2021, Defendants offered to put $2.8 million into an account so
    3 as to satisfy the asset freeze Order and dispense with the need for JLI to continue
    4 freezing accounts. Id. at ¶ 5. JLI rejected this proposal. Id.
    5             On June 24, 2021, after confirming it had in fact frozen over $2.8 million, JLI
    6 emailed Defendants accusing them of hiding accounts and misstating the amounts in
    7 previously disclosed accounts. Id. at ¶ 8, Ex. 14.
    8             After close of business on that same day, JLI’s counsel emailed again,
    9 demanding that Defendants’ counsel make themselves available to meet and confer
   10 the next day, Friday, June 25, 2021. Id. Frustrated when Defendants were
   11 unavailable within 24 hours of their demand, JLI filed their Application less than 24
   12 hours after first reaching out to counsel for Defendants. Doc. 72-1, Wilkins Decl.,
   13 ¶¶ 18-20, Exs. G-I.
   14 III.        JLI’S APPLICATION SHOULD BE DENIED
   15             JLI’s Application should be denied for two reasons. First, JLI’s Application
   16 fails to justify the basis for ex parte relief, which is limited to circumstances
   17 involving temporal urgency. Ho v. Mlynarski Investors LLC, 2019 WL 12377810,
   18 at *1 (C.D. Cal. Feb. 11, 2019). Second, even if ex parte relief was warranted, the
   19 requested increase to the Order’s asset freeze limit is not justified.
   20             A.           THERE IS NO TEMPORAL URGENCY WARRANTING EX
   21                          PARTE RELIEF
   22             “The law on ex parte applications is well-settled in th[e] [Ninth Circuit].
   23 Securities & Exch. Com’n v. Private Equity Management Grp., LLC, 2009 WL
   24 1463439, at *1 (C.D. Cal. May 18, 2009). “In order to justify ex parte relief, the
   25 evidence must establish two things. First, that the moving party’s cause will be
   26 irreparably prejudiced if the underlying motion is heard according to regular noticed
   27 motion procedures” and second, “the moving party must also establish that she is
   28 without fault in creating the crisis that requires ex parte relief, or that the crisis
                                                          -4-
        2686/036849-0001       DEFENDANTS’ MPA OPPOSING PLAINTIFF’S EX PARTE APPLICATION
        16654518.2 a06/29/21    TO INCREASE ASSET FREEZE LIMIT PURSUANT TO THE COURT’S
                                       ORDER GRANTING PRELIMINARY INJUNCTION
Case 2:21-cv-03056-DSF-PD Document 73 Filed 06/29/21 Page 5 of 12 Page ID #:1191



    1 occurred as a result of excusable neglect.” Id. (citing Mission Power Eng’g Co. v.
    2 Continental Cas. Co., 883 F. Supp. 488, 492 (C.D. Cal. 1995)). In short, “[t]he
    3 opportunities for legitimate ex parte applications are extremely limited” and are
    4 “justified only where ‘there is a temporal urgency such that immediate and
    5 irreparable harm will occur if there is any delay in obtaining relief.’” Ho v.
    6 Mlynarski Investors LLC, 2019 WL 12377810, at *1 (C.D. Cal. Feb. 11, 2019)
    7 (quoting Lum v. Mercedes-Benz USA, LLC, 2012 WL 13012454, at *1 (C.D. Cal.
    8 Jan. 5, 2012) and Mission Power, 883 F. Supp. at 490). Indeed, the court in Mission
    9 Power, characterized ex parte applications as follows: “Lawyers must understand
   10 that filing an ex parte motion . . . is the forensic equivalent of standing in a crowded
   11 theater and shouting, ‘Fire!’ There had better be a fire.” Mission Power, 883 F.
   12 Supp. at 492 (emphasis added).
   13             No such fire exists here and JLI has not justified its request for ex parte relief
   14 as opposed to bringing a noticed motion. At the heart of JLI’s Application are two
   15 arguments: (1) Defendants’ failure to disclose additional bank accounts; and (2) the
   16 balances of the disclosed accounts are now higher than previously disclosed. Dkt
   17 No. 72, p. 4. Neither of these arguments warrants emergency relief.
   18             First, and as explained fully below in Section III.B.3, the accounts
   19 inadvertently missing from previous disclosure collectively hold less than a
   20 thousand dollars. Lee Decl., ¶ 6. Of those accounts, many of them are not
   21 accessible by Defendants. Id. For those Defendants can access, Defendants have
   22 not withdrawn or transferred any funds since before they were notified of this
   23 lawsuit. See, id. While Defendants greatly appreciate the weight of violating the
   24 Court’s Order, Defendants’ oversight was not intentional, id., ¶¶ 6-7, and the sum of
   25 the assets included in the missing (and largely inaccessible) accounts is de minimis
   26 compared to millions of dollars disclosed. Indeed, Defendants offered to put $2.8
   27 million in an account to satisfy the asset freeze Order.
   28             Second, and as for the balance increase for the previously disclosed accounts,
                                                          -5-
        2686/036849-0001       DEFENDANTS’ MPA OPPOSING PLAINTIFF’S EX PARTE APPLICATION
        16654518.2 a06/29/21    TO INCREASE ASSET FREEZE LIMIT PURSUANT TO THE COURT’S
                                       ORDER GRANTING PRELIMINARY INJUNCTION
Case 2:21-cv-03056-DSF-PD Document 73 Filed 06/29/21 Page 6 of 12 Page ID #:1192



    1 this alone proves ex parte relief is unwarranted and that there is no threat of
    2 “immediate and irreparable harm.” Ho, 2019 WL 12377810, at *1. Indeed, nothing
    3 in the Order precludes Defendants from adding funds to disclosed accounts, which
    4 is the inevitable result of Defendants continuing to operate their business. While
    5 Defendants do not believe that a judgment exceeding the $2.8 million asset freeze
    6 will be entered against them, Defendants still willingly increased the funds in their
    7 normal business (albeit frozen) accounts knowing that local funds would be subject
    8 to a judgment entered against them.
    9             Furthermore, JLI has also spilled much ink arguing that because it would
   10 never be able to recover assets located in China, the Court should immediately and
   11 indefinitely freeze every cent Defendants own in the United States. This argument
   12 is flawed. In fact, on or about June 28, 2021, JLI successfully froze a bank account
   13 located in China (Industrial Commercial Bank of China, Acct No. -0360). Lee
   14 Decl., ¶ 18, Ex. 9.
   15             Finally, the Application also entire omits Defendants’ offer to JLI to transfer
   16 $2.8 million to a bank account that could be frozen and untouched. Angulo Decl.,
   17 ¶ 5. This would have obviated any perceived “urgency” for court intervention.
   18 Instead, JLI rejected the offer, divulging that they would immediately seek to
   19 increase the asset freeze amount the moment they found more funds. Id. Of course,
   20 a party must be “without fault in creating the crisis that requires ex parte relief.”
   21 Ho, 2019 WL 12377810, at *1.
   22             In short, JLI’s Application does not even attempt to justify its ex parte relief,
   23 and on this basis alone, the Application should be denied.
   24             B.           AN INCREASE TO THE ASSET FREEZE ORDER IS NOT
   25                          WARRANTED
   26             Even if ex parte relief was warranted (it is not), there are no circumstances
   27 warranting an increase to the Order’s asset freeze limit. Indeed, the Order’s asset
   28 freeze limit is already at the maximum judgment JLI could receive unless a
                                                          -6-
        2686/036849-0001       DEFENDANTS’ MPA OPPOSING PLAINTIFF’S EX PARTE APPLICATION
        16654518.2 a06/29/21    TO INCREASE ASSET FREEZE LIMIT PURSUANT TO THE COURT’S
                                       ORDER GRANTING PRELIMINARY INJUNCTION
Case 2:21-cv-03056-DSF-PD Document 73 Filed 06/29/21 Page 7 of 12 Page ID #:1193



    1 willfulness to counterfeit is found. See 15 U.S.C. § 1117. JLI’s Application,
    2 however, does not offer any new or additional proof that Defendants’ acted willfully
    3 (if at all wrongfully).2
    4             Furthermore, and as this Court previously ruled, “[a] party seeking an asset
    5 freeze must show a likelihood of dissipation of the claimed assets, or other inability
    6 to recover monetary damages, if relief is not granted.” Johnson v. Couturier, 572
    7 F.3d 1067, 1085 (9th Cir. 2009). JLI argues an increase is warranted because (1) the
    8 balances in disclosed bank accounts are now higher than previously disclosed; and
    9 (2) Defendants failed to disclose ten additional bank accounts. These arguments are
   10 meritless and JLI ignores that Defendants’ recent actions have only shown a
   11 willingness to comply with any judgment found against them and not any desire to
   12 dissipate assets.
   13                          1.   JLI Has Offered No Further Proof of a Willful Intent to
   14                               Counterfeit.
   15             As an initial matter, the Court’s Order of a $2.8 million asset freeze represents
   16 the maximum JLI can receive absent a finding Defendants counterfeited products
   17 willfully. Dkt. No. 65, p. 26. JLI argues without any legal authority or analysis that
   18 the increased account balances and defunct, missing accounts equate to further
   19 evidence of willfulness justifying a higher asset freeze limit. Ex Parte, p. 10. JLI is
   20 wrong. Setting aside whether Defendants’ actions show some sinister desire to
   21 thwart the Court and hide assets from JLI, whether Defendants complied with the
   22 Order or not is a matter of possible contempt (although Defendants naturally dispute
   23 this), not evidence that it willfully counterfeited “Juul” products. As such, there is
   24 absolutely no evidence warranting an increase to the asset freeze limit for the
   25 purpose of protecting a judgment based upon a finding of willfulness. This is
   26 particularly true given that Defendants are facing Juul’s allegations head on, and
   27   2
         Contrary to JLI’s misguided argument, the discovery of additional accounts has
   28 absolutely no bearing on whether Defendants’ alleged trademark infringement was
      willful.
                                                          -7-
        2686/036849-0001       DEFENDANTS’ MPA OPPOSING PLAINTIFF’S EX PARTE APPLICATION
        16654518.2 a06/29/21    TO INCREASE ASSET FREEZE LIMIT PURSUANT TO THE COURT’S
                                       ORDER GRANTING PRELIMINARY INJUNCTION
Case 2:21-cv-03056-DSF-PD Document 73 Filed 06/29/21 Page 8 of 12 Page ID #:1194



    1 offered to put $2.8 million in an account to satisfy the freeze Order.
    2                          2.   Increased Balances in Accounts Are Evidence of Continuing
    3                               Business, Not Grounds to Increase the Asset Freeze
    4             JLI next argues an increase to the asset freeze limit is warranted because
    5 amounts disclosed in the accounts included in the Supplemental Accounting are
    6 higher now than when the accounts were initially disclosed. Ex Parte, p. 8; Wilkins
    7 Decl., ¶ 14, Ex. D. JLI is wrong.
    8             As is evident from the Declaration of Lynn Lee, the account balances are
    9 higher now than they were when initially disclosed because Defendants continued
   10 to process orders and do business through the frozen accounts, knowing that $2.8
   11 million in those accounts would remain frozen. Lee Decl., ¶ 11. There is no
   12 deception here – Defendants simply continued conducting business as usual and the
   13 $1.454 million increase JLI has rushed into Court yelling “fire” about is simply the
   14 result of processing orders. Id. Indeed, Exhibit 7 shows approximately 4,500
   15 transactions between June 14 and 18, 2021, consisting of deposits from sales made
   16 through Defendants’ website.
   17             Again, for an asset freeze, JLI is required to show that Defendants are
   18 dissipating assets, not accumulating them. Johnson, 572 F.3d at 1085. Clearly,
   19 Defendants are not trying to ferret off money deposited into the very accounts of
   20 which JLI is aware and are subject to the Court’s Order. While JLI glosses over this
   21 obvious conclusion in its Application, Defendants specifically told JLI about the
   22 increased assets in the frozen accounts. Angulo Decl., ¶ 7, Ex. 13. Thus, but for
   23 Defendants disclosing this information, JLI would not even know about the
   24 increased amounts. Id.
   25             Finally, and as explained above in Section III.A, Defendants’ willingness to
   26 continue to conduct business and deposit further money into the frozen accounts in
   27 the United States should be seen for exactly what it is: a desire to continue to defend
   28 themselves in this lawsuit and continue to operate within the United States long after
                                                          -8-
        2686/036849-0001       DEFENDANTS’ MPA OPPOSING PLAINTIFF’S EX PARTE APPLICATION
        16654518.2 a06/29/21    TO INCREASE ASSET FREEZE LIMIT PURSUANT TO THE COURT’S
                                       ORDER GRANTING PRELIMINARY INJUNCTION
Case 2:21-cv-03056-DSF-PD Document 73 Filed 06/29/21 Page 9 of 12 Page ID #:1195



    1 this lawsuit is over,3 not a desire to hide away ill-gotten gains.
    2                          3.    The Inactive, Empty and De Minimis Accounts Are Not
    3                                Evidence of Dissipating Assets
    4             JLI next argues the asset freeze limit should be increased because Defendants
    5 intentionally withheld accounts from disclosure. Ex Parte, p. 9; Wilkins Decl., ¶ 14,
    6 Ex. D. While this argument may facially appear to have merit, the reality is far less
    7 sinister than JLI would have this Court believe. The fact of the matter is:
    8 Defendants were ordered to disclose their assets (not accounts) and did not hide any
    9 meaningful assets from JLI; nor did Defendants intentionally hide these de minimis
   10 accounts.
   11             In its Application, JLI lists the “missing” accounts: 9 Stripe accounts, 1
   12 Payoneer account, 4 Citibank accounts, 1 China Merchants Bank account, 1
   13 Community Federal Savings Bank, and 2 undisclosed credit card accounts. None of
   14 these accounts has or have had (since the beginning of this lawsuit) any meaningful
   15 assets Defendants sought to hide:
   16             Stripe Accounts
   17                          Seven of the accounts have a $0 balance, one of the accounts has a
   18                           negative balance (-$34.59), and the final account (the only one with
   19                           any funds) has a mere total of $636.01;
   20                          Two of the accounts with a $0 balance have no payment history;
   21                          Four of the accounts with a $0 balance are inaccessible, as Stripe’s
   22                           login function does not even recognize the accounts and/or
   23                           Defendants do not have access to the password reset email;
   24   3
          JLI’s failure to release the excess funds frozen in the accounts has greatly
   25 affected Defendants’ business. Despite the fact that Defendants have continued to
      process orders in the frozen accounts, Defendants have now been unable to access
   26 the excess funds to pay suppliers, couriers, or employment salaries. Indeed,
      Defendants currently owe $1.7 million to 4PX, one of the domestic couriers they
   27 use, and about $50,000 to DHL. If they do not pay DHL and 4PX soon, the couriers
      will stop taking Defendants’ orders. Lee Decl., ¶ 16, Ex. 8. While JLI has the right
   28 to prosecute its claims, it does not have the right to violate the Court’s Order, freeze
      in excess of the permitted amount, and destroy Defendants’ business prior to trial.
                                                           -9-
        2686/036849-0001       DEFENDANTS’ MPA OPPOSING PLAINTIFF’S EX PARTE APPLICATION
        16654518.2 a06/29/21    TO INCREASE ASSET FREEZE LIMIT PURSUANT TO THE COURT’S
                                       ORDER GRANTING PRELIMINARY INJUNCTION
Case 2:21-cv-03056-DSF-PD Document 73 Filed 06/29/21 Page 10 of 12 Page ID #:1196



    1                         The only Stripe account with any money ($636.01) and the Stripe
    2                          account with a negative balance (-$34.59) are also inaccessible, as
    3                          Stripe’s login provides Defendants with an error message that the
    4                          email associated with the account cannot be found.
    5                         None of the accounts have been used by Defendants since before they
    6                          received notice of this lawsuit.
    7             Lee Decl., ¶ 6.
    8             Payoneer Account
    9                         The account has a $0 USD balance and was not used for Defendants’
   10                          business, but instead was a test account to verify whether transactions
   11                          were being properly processed.
   12                         This account has not been used by Defendants since before they
   13                          received notice of this lawsuit.
   14             Lee Decl., ¶ 6.
   15             Citibank Accounts
   16             These accounts are actually owned by WorldFirst and LianLian Global for the
   17 benefit of Defendants. Lee Decl., ¶ 6. Both companies are international payments
   18 businesses that help companies like CJ move money around the world by
   19 completing the foreign exchange transactions (i.e., exchanging 15 Euro to $17.85
   20 USD). WorldFirst and LianLian Global use these Citibank accounts to collect U.S.
   21 Dollars for transactions completed in the United States before they convert those
   22 dollars into whatever currency desired. These accounts do not retain a balance, but
   23 are used instead as an intermediary account before WorldFirst and LianLian Global
   24 can complete the exchange. Defendants’ accounts with WorldFirst and LianLian
   25 Global were disclosed in the Supplemental Accounting.
   26             China Merchants Bank Account
   27             This account has a balance of $0. This account has not been used by
   28 Defendants since before they received notice of this lawsuit. Lee Decl., ¶ 6.
                                                           -10-
        2686/036849-0001       DEFENDANTS’ MPA OPPOSING PLAINTIFF’S EX PARTE APPLICATION
        16654518.2 a06/29/21    TO INCREASE ASSET FREEZE LIMIT PURSUANT TO THE COURT’S
                                       ORDER GRANTING PRELIMINARY INJUNCTION
Case 2:21-cv-03056-DSF-PD Document 73 Filed 06/29/21 Page 11 of 12 Page ID #:1197



    1             Community Federal Savings Bank Account
    2             This account is owned by Payoneer for the benefit of Defendants. Like
    3 WorldFirst and LianLian Global, Payoneer uses this account as an intermediary
    4 account before Payoneer can complete the desired exchange. Lee Decl., ¶ 6.
    5             Undisclosed Credit Card Accounts
    6             These credit card accounts obviously have no “funds” in which to freeze since
    7 they merely have lines of credit.
    8             This is not evidence of some grand scheme to conceal and dissipate assets.
    9 Johnson, 572 F.3d at 1085. In total, these accounts hold less than a thousand
   10 dollars, and (other than the Citibank and Community Federal Savings Bank accounts
   11 owned by third parties) Defendants have not withdrawn or transferred any funds
   12 from these accounts since before they were notified of the lawsuit. Lee Decl., ¶ 6.
   13 In short, the funds Defendants have inadvertently “hidden” from JLI is de minimis
   14 and pales in comparison to the over $1.3 million Defendants have added to the
   15 frozen accounts since the Order was issued. These accounts simply are not
   16 sufficient justification for increasing the asset freeze limit by any amount.
   17             Additionally, Defendants did not intentionally withhold these accounts from
   18 JLI. After receiving the Order, Defendants had their accountant compile a list of all
   19 the necessary accounts. Lee Decl., ¶¶ 7-8. Because the “missing” accounts are
   20 defunct, inaccessible, and/or otherwise not used by Defendants, the accountant
   21 inadvertently failed to include them in the list. Id. There was simply no intent to
   22 deceive.
   23             Finally, Defendants are very mindful of the importance of following the
   24 Courts’ Order and seek only to honestly defend themselves (as seen by their activity
   25 in this case so far). Defendants’ decision to continue their business and conduct
   26 U.S.-based transactions in the disclosed accounts (and increase the totals in those
   27 accounts by $1.3 million) compared to the nominal amount within the defunct,
   28 unused accounts proves Defendants are not trying to hide assets.
                                                         -11-
        2686/036849-0001       DEFENDANTS’ MPA OPPOSING PLAINTIFF’S EX PARTE APPLICATION
        16654518.2 a06/29/21    TO INCREASE ASSET FREEZE LIMIT PURSUANT TO THE COURT’S
                                       ORDER GRANTING PRELIMINARY INJUNCTION
Case 2:21-cv-03056-DSF-PD Document 73 Filed 06/29/21 Page 12 of 12 Page ID #:1198



    1 IV.         CONCLUSION
    2             For all of the foregoing reasons, the Court should deny the Application.
    3 Dated: June 29, 2021                             RUTAN & TUCKER, LLP
    4
                                                       By: /s/ Alejandro S. Angulo
    5                                                     Alejandro S. Angulo
                                                          Attorneys for Defendants and Counter-
    6                                                     Claimants, Andy Chou (aka Lizhi Zhou);
                                                          Yiwu Cute Jewelry Co., Ltd.; Yiwu Xite
    7                                                     Jewelry Co., LTD.; CJ Fulfillment Corp.;
                                                          CJ Trade Corp.; and Yiwu Promotional
    8                                                     Trade Co., LTD (aka Yiwu Promotion
                                                          Trade Co., LTD.)
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                         -12-
        2686/036849-0001       DEFENDANTS’ MPA OPPOSING PLAINTIFF’S EX PARTE APPLICATION
        16654518.2 a06/29/21    TO INCREASE ASSET FREEZE LIMIT PURSUANT TO THE COURT’S
                                       ORDER GRANTING PRELIMINARY INJUNCTION
